DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to REMARKS, filed on 04/25/2022.
Claims 1—20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7—9, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Comstock” et al. [US 2017/0013070] in view of “Gatto” et al. [US 9774594 B2], and further in view of “Sato” et al. [US 7748028 B2].

REGARDING CLAIM 1. Comstock disclose A computer-implemented method, comprising: identifying a character string in a URL transmitted by a client device [“as a potential anonymous identifier”] of the client device [Comstock disclose monitoring url (see Figs.2, 4A/B: “Request shorten URL 205, steps 405, 450)]; 

Comstock disclose character string in URL (see “cookie” in Figs.4A/4B); but not as “potential anonymous identifier.” However, Gatto, analogues art, disclose “Temporal Identifier Generator 122 and “Temporal identifier(s) 206” [(see FIGS.1, 2A/2B: col.5, lines 41—66)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Comstock by incorporating the temporal identifier of Gatto for the benefit of securely providing content to users.

Comstock further disclose searching a first database for portions of URL query strings [see searching database 230 (see FIG.2 with par.0067)]. Comstock and Gatto do not; but, Sato, analogues art, disclose that determine whether to verify the potential anonymous identifier as an actual anonymous identifier [see Abstract; and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (b, for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Comstock/Gatto by incorporating the temporary ID authentication teaching of Sato for the benefit of performing secure user authentication processing on a user of a terminal device.

Comstock/Gatto in view of Sato further disclose,
finding URL query string portions in the database and that determine whether to verify the potential anonymous identifier as an actual anonymous identifier [Comstock disclose structured query (par.0066); Gatto disclose Queries 116 (FIG.1)]; and 
verifying the potential anonymous identifier as an actual anonymous identifier in response to finding a URL query string portion that verifies the potential anonymous identifier as an actual anonymous identifier [see Abstract; and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (b, for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65].
Claims 9 and 17 recite similar limitations as that claim 1 above; and they are rejected for the same rationale applied in rejecting claim 1. 

Comstock in view of Gatto further disclose claim 7. The computer-implemented method of claim 1, further comprising: identifying a first device identifier that uniquely identifies the client device; and storing in a second database the verified anonymous identifier and the first device identifier with the verified anonymous identifier and the client device identifier associated with each other [see FIGS.2A/2B, where Gatto disclose User Devices Registry 12, and storing temporal ID 206 associated with device ID 208, step 124; See also FIGS.2-3, where Sato disclose associating TEMPORAL (and/or USER ID) with AUTHENTICATION SERVER ID (Abstract); and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65]. The motivation to combine is the same as that of claim 1 above.
Claim 15 is rejected for the same rationale applied in rejecting claim 7.

Comstock in view of Gatto further disclose claim 8. The computer-implemented method of claim 7, further comprising: determining whether the potential anonymous identifier is associated with a second device identifier, wherein the verifying the potential anonymous identifier as a verified anonymous identifier depends on determining that the potential anonymous identifier is not associated with the second device identifier [Sato disclose identifying numeric characters (FIGS.2-3): col.4, lines 47—65]. The motivation to combine is the same as that of claim 1 above.

Allowable Subject Matter
Claims 2, 3—6, 10—14, 16 and 18—20 are objected to as being dependent upon a rejected base claim, but would be allowable if the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter can be found in the previous action.

Response to Arguments
The Obviousness -Type double patenting is withdrawn; because electronic Terminal Disclaimer is filed. Applicant's arguments regarding prior arts, 35 USC 103(a), rejection filed on 04/25/2022 have been fully considered but they are not persuasive. It is argued, 
(1) To “shorten” the link as disclosed in Comstock does not teach or suggest the “identifying a character string in a URL” as recited in claim 1. Examiner respectfully disagrees and notes that, “identifying character string in a URL” is broadly and reasonably interpret. Based on the disclosure of this invention; for example, identifying a character string could be “portion of a URL that defines values” (par.0033), “a character string formatted…” “… in a format of an advertising identifier and that is a value associated with a key variable…” (par.0039).
(2) Applicant submits that nothing on “Queries 116 (FIG.1)” or Gatto as cited by the Office … that teaches or suggest the “finding URL query string portions in the database that determine whether to verify the potential anonymous identifier as an actual anonymous identifier” as encompassed by claim 1. Examiner respectfully notes that Cosmstock is also disclose for disclosing “structured query”. As for Gatto’s Queries 116 are related to matching “characteristics of ad slots and that are identified as relevant to specified resource or keywords or search queries 116”
(3) Accordingly, there is nothing in Gatto that verify the “temporal identifier” as an actual “temporal identifier” since the …. ; and (4) nowhere in Sato does it teach or suggest the “verifying the potential anonymous identifier as an actual anonymous identifier in response to finding a URL query string portion that verifies the potential anonymous identifier as an actual anonymous identifier” as set forth in claim 1. Examiner respectfully disagrees; and notes that the cited arts, specifically Sato disclose verifying IDs.

/* Examiner respectfully advises applicant to take the allowable subject matters and incorporate them in the independent claims -/

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434